Allowably Notice
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	The specific method steps and structural features required by claims 1 – 20 are not anticipated or obviated by the prior art of record. Specifically the prior art of record fail to teach the limitations of:
3.	Regarding claims 1 - 20, Closest prior art (Chun (US 20130165235) and Bove (US 5067543)) revealed after a thorough search of the prior art fail to teach the following limitations:
Regarding independent claim 1, the Closest prior art (Chun (US 20130165235) fail to disclose the following limitations:
the main display screens being oriented at an acute angle relative the first direction whereby the first side edges of the main display screens are in alignment in the first direction and the second side edges of the main display screens are oriented behind the first side edges in a second direction perpendicular to the first direction, 
and wherein each of the plurality of secondary screens are contiguously coupled between the respective main display screen of respective ones of the plurality of gaming machines to fill a gap therebetween and are positioned at a fixed angle with respect to the respective main display screen of the respective ones of the , the first side edges of the plurality of secondary display screens being flush against a second side edge of the main display screen of an adjacent one of the plurality of gaming machines and the second side edges of the plurality of secondary display screens being flush against a first side edge of the main 2Resp. to 6/29/2021 Office Action App. No.: 16/243,339 Page:3 display screen of a second adjacent one of the plurality of gaming machines, the second side edges of the plurality of secondary display screens are in the alignment in the first direction.

Regarding independent claim 8, the Closest prior art (Chun (US 20130165235) and Bove (US 5067543)) fail to disclose the following limitations:
the main displays of the first and second gaming devices having opposing first and second side edges and being oriented at an acute angle relative the first direction whereby the first side edges of the main displays are in alignment in the first direction and the second side edges are oriented behind the first side edges in a second direction perpendicular to the first direction, and 
a secondary display screen contiguously coupled to the main displays of the first and second gaming devices, the secondary display screen having opposing first and second side edges, the first side edge of the secondary display screen being flush against the second side edge of the main display of the first gaming device and the second side edge of the secondary display screen being flush against the first side edge of the main display of the second gaming device;
wherein the secondary display screen fills a gap between the first gamming device and the second gamming device and is positioned at fixed angle with respect to the main 4Resp. to 6/29/2021 Office Action App. No.: 16/243,339 Page:5display screens of the first and second gaming devices to form the 'Z'-shaped geometric arrangement.
Regarding independent claim 15, the Closest prior art (Chun (US 20130165235) and Bove (US 5067543)) fail to disclose the following limitations:
the main display screens of the first and second gaming devices having opposing first and second side edges and being oriented at an acute angle relative the first direction whereby the first side edges of the main displays are in alignment in the first direction and the second side edges are oriented behind the first side edges in a second direction perpendicular to the first direction, 
providing a secondary display screen contiguously coupled to the main display screens of the first and second gaming devices, wherein the secondary display screen fills a gap between the first gamming device and the second gamming device and is positioned at fixed angle with respect to the main display screens of the first and second gaming devices to form the 'Z'-shaped geometric arrangement, the secondary display screen having opposing first and second side edges, the first side edge of the secondary display screen 6Resp. to 6/29/2021 Office Action App. No.: 16/243,339 Page:7being flush against the second side edge of the main display screen of the first gaming device and the second side edge of the secondary display screen being flush against the first side edge of the main display screen of the second gaming device and in the alignment in the first direction; 


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/W.L/Examiner, Art Unit 3715 

/KANG HU/Supervisory Patent Examiner, Art Unit 3715